MEMORANDUM **
In these consolidated appeals, Raphael Duran-Romero appeals his guilty-plea conviction and 262-month sentence for conspiracy to distribute and to possess with intent to distribute more than 500 grams *754of cocaine, in violation of 21 U.S.C. §§ 841 and 846, and distribution of more than 5 grams of methamphetamine, in violation of 21 U.S.C. § 841.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Duran-Romero has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Duran-Romero did not filed a pro se supplemental brief, and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgments are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *754courts of this circuit except as provided by Ninth Circuit Rule 36-3.